JOURNAL ENTRY AND OPINION.
{¶ 1} Plaintiff Dorothy Burton brought this breach of contract action against defendant Glenville Town Center, Ltd., alleging that Glenville Town Center breached a lease agreement. Glenville Town Center filed a motion for summary judgment in which it argued that Burton's claims were barred by res judicata because they had been raised in a forcible entry and detainer action that Glenville Town Center filed in the Cleveland Municipal Court. The court granted summary judgment without opinion. Burton pro se appeals, arguing that the court erred by permitting Glenville Town Center to file a motion for summary judgment without first obtaining leave of court because the matter had been set for pretrial.
 {¶ 2} The assigned error is overruled. While Civ.R. 56(A) states that a motion for summary judgment may be made only with leave of court if the action has been set for pretrial, the record shows that the court did grant prior leave to file the motion. At the same time that it set the matter for pretrial, the court stated, "Dispositive motion to be filed by 11/01/2002." Glenville Town Center filed its motion for summary judgment on October 11, 2002, well within the dispositive motion deadline. The court's dispositive motion deadline acted as prior leave of court, so the court did not err by accepting the motion for summary judgment.
Judgment affirmed.
ANNE L. KILBANE, J., and ANN DYKE, J., concur.